Citation Nr: 1717070	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  12-23 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable evaluation for right shin splints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel


INTRODUCTION

The Veteran had active service from December 2008 to October 2009. He was awarded the Naval Reserve Meritorious Service Medal and Iraq Campaign Medal, among other decorations.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO) that awarded service connection for right shin splints and assigned that disability a noncompensable evaluation. In June 2013, the Veteran had a hearing before a Veterans Law Judge who is no longer able to participate in this appeal. The Veteran did not respond to correspondence offering him another hearing, thus the Board will proceed with adjudication of this appeal. A copy of that transcript is of record. 

In its December 2014 decision, the Board remanded the issue for further development, specifically, to afford the Veteran a VA examination to determine current severity of his disability. That development has been accomplished, and the claim has now been returned to the Board for further action. See Stegall v. West, 11 Vet. App. 268 (1998).
 

FINDING OF FACT

The Veteran's right leg shin splints results in pain and slight functional limitations with standing and walking.


CONCLUSION OF LAW

A 10 percent disability rating for right shin splints is granted. 38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 4.10, 4.45, 4.71a, Diagnostic Code 5262 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). The duty to notify has been met. See VA correspondence dated November 2009. Neither the Veteran, nor his representative, has alleged prejudice with regard to notice. The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). In light of the foregoing, nothing more is required.

The notice requirements pertinent to the issue on appeal have been met, and all identified and authorized records relevant to the matter have been requested or obtained. The record includes available service treatment records, VA treatment and examination reports, and statements in support of the claim. The Veteran has not identified any additional records that should be obtained prior to appellate consideration. The evidence of record is sufficient for the Board's review. The Board finds there is no evidence of any additional existing pertinent records. Further attempts to obtain additional evidence would be futile. Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied. See U.S.C.A. § 5103A; 38 C.F.R. §3.159 (2016). 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. The VA medical opinions obtained in this case are adequate, as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4). The available medical evidence is sufficient for adequate determinations. There has been substantial compliance with all pertinent VA law and regulations, and to adjudicate these claims would not cause any prejudice to the appellant.
II. Analysis

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required. See Fenderson v. West, 12 Vet. App. 119 (1999).

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Factors of joint disability include increased or limited motion, weakened movement, excess fatigability, incoordination, and painful movement, including during flare-ups and after repeated use.  DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995); 38 C.F.R. § 4.45. A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant. 38 C.F.R. § 4.40.   

Additionally, "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011). Pain in a particular joint may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance. Id.; 38 C.F.R. § 4.40. 

The Veteran has been assigned a noncompensable rating for right leg shin splints under Diagnostic Code 5299-5262. These built-up rating codes reflect the rater's attempt to arrive at the best criteria for rating a disability which does not specifically appear in the rating schedule. 38 C.F.R. § 4.27. Diagnostic Code 5262 refers to tibia and fibula impairment. Shin splints are often rated as analogous to impairment of the tibia and fibula as provided by Diagnostic Code 5262. Most of the other Diagnostic Codes pertaining to the leg area have to do with disability of the joints: the hips, knees, ankles. The Veteran's shins are not joints and especially as the tibial irregularities were noted in and following service, the Code which pertains to impairment of the tibia is more appropriate. Following thorough review of his assertions and his medical records, the Board sees nothing in the Veteran's fact pattern to warrant rating his shin splints under any other provision.

Under Diagnostic Code 5262, nonunion with loose motion requiring a brace is given a disability rating of 40 percent; malunion with marked knee or ankle disability is given a disability rating of 30 percent; malunion with moderate knee or ankle disability is given a disability rating of 20 percent; and malunion with slight knee or ankle disability is given a disability rating of 10 percent. 38 C.F.R. § 4.71a, Diagnostic Code 5262.

During the course of appeal, the Veteran has been afforded two VA examinations concerning his right leg shin splints. A February 2010 VA examination reflects the Veteran reporting severe intermittent pain precipitated by running and walking at a rate of two to three times a month. He also reported an intermittent limp as a result of his disability. X-rays showed no evidence of fracture, dislocation, or significant degenerative change. A May 2015 VA examination confirmed a diagnosis of right leg shin splints acquired without trauma with tenderness of the anterior right tibia, and noted reports of pain while running and flare-ups with prolonged standing or walking. The examiner reported that the Veteran also reported that he has to take medication to reduce swelling and tenderness as well as ice the affected area for several days following a flare-up. The examiner opined that the Veteran did not suffer from a slight, moderate, or marked right knee or ankle disability and found that there was no limitation of motion or other functional loss as a result of shin splints. However, the examiner did note that the Veteran's standing was limited by pain in his right leg, requiring him to either work through the pain or get off his feet for a period of time until the pain abated.

Medical treatment records from Montgomery VA Medical Center (VAMC) dated September 2011 through April 2015 similarly note reports of right leg pain symptomatic of shin splints. Medical treatment records are silent as to nonunion or malunion of the tibia and fibula, and there is no mention of any symptoms reflective of a marked or moderate disability.

In an October 2010 statement, the Veteran wrote that he cannot "get back into running" and suffers from flare-ups of pain in the lower right leg area that must be treated for days with anti-inflammatory medicine. During a June 2013 Board hearing, the Veteran testified that he experiences flare-ups three times a week which result in a full day of soreness and inflammation precipitated by "normal routine daily activities" such as participating in activities with his child, running, or walking for long periods of time. 

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran. Washington v. Nicholson, 19 Vet. App. 362 (2005). In some cases, lay evidence will be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). In Jandreau, the United States Court of Appeals for the Federal Circuit stated that a layperson can identify a simple condition like a broken leg, but not a form of cancer. 492 F.3d at 1377, n. 4. Lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (holding that varicose veins is a disability that is unique and readily identifiable).

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms. Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); See also 38 C.F.R. § 3.159(a)(2) (2016) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.). The Board must also assess the credibility, and therefore the probative value, of the evidence of record in its whole. Owens v. Brown, 7 Vet. App. 429 (1995). In determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498 (1995).

As an initial matter, the Board notes that pain, flare-ups, inflammation, and inability to walk or run for prolonged periods of time as symptomatic of shin splints are the types of symptoms that are readily amenable to lay diagnosis as they are subjective to the claimant; thus, the Veteran is competent to report his symptoms and their frequency. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Several treatment records note the Veteran's reports and detail his pain and the frequency of his symptoms. Nothing in the record contradicts his statements, and his statements are generally consistent with his medical records. The Board finds the Veteran's statements are credible and probative.

The lay and medical evidence is generally consistent regarding the Veteran's right leg shin splints. He has had intermittent pain and flare-ups characterized by inability to run or walk for a prolonged amount of time and inflammation of the area after walking and running. His symptoms have been self-treated with anti-inflammatory medication.  

Upon review of the record, the Board finds that the Veteran's shin splints warrant a 10 percent disability rating. It appears that the Veteran's main complaints throughout the appeal period are pain in his shins, which is partially relieved by using ice on the area in combination with anti-inflammatory medication, and pain upon walking and running. In June 2013, the Veteran testified that he experiences sharp pains in the shins. His tibia bones have been normal upon X-ray during the appeal period. However, in May 2015, tenderness over the shins and a confirmation of the diagnosis of shin splints was noted during a VA examination. The examiner also confirmed the Veteran's reports made at the February 2010 VA examination showing a finding of intermittent pain of the shins. The opinion of the May 2015 VA examiner that the Veteran's shin splints are not manifested by slight disability is directly contradicted by the Veteran's consistent complaints of pain shown over many years in his lay statements, medical treatment records, and VA examinations.  Thus, and according the Veteran every benefit of the doubt, the Board holds that a 10 percent disability rating for the right leg due to shin splits is warranted based upon a slight disability. The Veteran has consistently complained of pain and aching in his right leg due to shin splints, and his statements are credible. A compensable rating will address the functional impairments he has described in standing and walking. A higher disability rating is not warranted, however, absent medical evidence to the effect that his shin splints have more than a slight impact upon his functioning.

The Board further finds that staged ratings are not warranted, as the Veteran's shin splints symptomatology has remained relatively stable throughout the appeal, even when resolving reasonable doubt in his favor as discussed above. Any increases in severity were not sufficient to meet the criteria for a higher rating for any distinct period on appeal. See Fenderson v, 12 Vet. App. at 126-27.

As a final matter, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An initial 10 percent disability rating for right shin splints is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


